Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 3 AND AGREEMENT dated as of July 23, 2009 (this “Amendment”),
among SENSUS USA INC. (formerly known as Sensus Metering Systems Inc.) (the
“Borrower”), SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L. (the “European Borrower”
and, together with the Borrower, the “Borrowers”), SENSUS (BERMUDA 2) LTD.
(formerly known as Sensus Metering Systems (Bermuda 2) Ltd.) (“Holdings”), the
Lenders party hereto, the Additional Term Lenders (as defined below), the
Additional Revolving Lenders (as defined below), CREDIT SUISSE, as General
Administrative Agent (in such capacity, the “Administrative Agent”), U.S.
Collateral Agent, European Administrative Agent and European Collateral Agent
for the Lenders, CREDIT SUISSE and GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint
Bookrunners and Joint Lead Arrangers, GOLDMAN SACHS CREDIT PARTNERS L.P. and
DEUTSCHE BANK AG, as Co-Syndication Agents, and ROYAL BANK OF CANADA and BANK OF
MONTREAL, as Co-Documentation Agents, to the Credit Agreement dated as of
December 17, 2003, as amended by Amendment No. 1 dated as of October 14, 2004,
and Amendment No. 2 dated as of May 12, 2006 (as so amended, the “Credit
Agreement”), among the Borrower, the European Borrower, Holdings, the Lenders,
the Administrative Agent and the other parties thereto.

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrowers.

B. The Borrowers have requested certain amendments to the Credit Agreement as
set forth herein.

C. Upon the Amendment No. 3 Effective Date (as defined below), certain of the
terms of the outstanding Term B-1 Loans of each Term B-1 Lender that approves
this Amendment by executing and delivering to the Administrative Agent (or its
counsel), on or prior to 11:00 a.m., New York City time, on July 23, 2009 (the
“Delivery Time”), a signature page to this Amendment as a “Lender” (each such
approving Term B-1 Lender being referred to herein as an “Extending Term
Lender”; and each such Term B-1 Lender that does not so approve being referred
to herein as a “Declining Term Lender”) will be modified as set forth herein.

D. Upon the Amendment No. 3 Effective Date, certain of the terms of the
outstanding Revolving Commitments of each Revolving Lender that approves this
Amendment by executing and delivering to the Administrative Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Amendment
as a “Lender” and that does not otherwise indicate its desire to extend only its
Term Loans (each such approving Revolving Lender being referred to herein as an
“Extending U.S. Revolving Lender” or an “Extending European Revolving Lender”,
as the case may be; and each such Revolving Lender that does not so approve
being referred to herein as a “Declining U.S. Revolving Lender” or a “Declining
European Revolving Lender”, as the case may be) will be modified as set forth
herein.



--------------------------------------------------------------------------------

E. Upon the Amendment No. 3 Effective Date, the U.S. Borrower intends to incur
additional Term Loans pursuant to Section 6.01(b) of the Credit Agreement in an
aggregate principal amount of up to $35,000,000 (the “Additional Term Loans”) to
be made available to the U.S. Borrower, severally and not jointly, by each
person that becomes a party to the Credit Agreement as an “Additional Term
Lender” by executing and delivering to the Administrative Agent (or its
counsel), on or prior to the Amendment No. 3 Effective Date, a signature page to
this Amendment as an “Additional Term Lender” and by setting forth on such
signature page the principal amount of Additional Term Loans that such person
agrees to provide (each such person being referred to herein as an “Additional
Term Lender”). The proceeds of the Additional Term Loans will be used solely for
general corporate purposes, including payment of fees and expenses incurred in
connection with this Amendment.

F. Upon the Amendment No. 3 Effective Date, the U.S. Borrower intends to
increase the aggregate principal amount of U.S. Revolving Commitments pursuant
to Section 6.01(b) of the Credit Agreement in an aggregate principal amount of
up to $45,000,000 (the “Additional Revolving Commitments”) to be provided to the
U.S. Borrower, severally and not jointly, by each person that becomes a party to
the Credit Agreement as an “Additional Revolving Lender” by executing and
delivering to the Administrative Agent (or its counsel), on or prior to the
Amendment No. 3 Effective Date, a signature page to this Amendment as an
“Additional Revolving Lender” and by setting forth on such signature page the
principal amount of Additional Revolving Commitment that such person agrees to
provide (each such person being referred to herein as an “Additional Revolving
Lender”).

G. Upon the Amendment No. 3 Effective Date, for convenience and for all purposes
under the Credit Agreement, (a) the Term B-1 Loans of each Extending Term Lender
and the Additional Term Loans of each Additional Term Lender will be referred to
as “Term B-3 Loans”, (b) the U.S. Revolving Commitment of each Extending U.S.
Revolving Lender and the Additional Revolving Commitment of each Additional
Revolving Lender will be referred to as a “U.S. Revolving Tranche B Commitment”,
(c) the European Revolving Commitment of each Extending European Revolving
Lender will be referred to as a “European Revolving Tranche B Commitment”,
(d) the U.S. Revolving Commitment of each Declining U.S. Lender will be referred
to as a “U.S. Revolving Tranche A Commitment” and (e) the European Revolving
Commitment of each Declining European Revolving Lender will be referred to as a
“European Revolving Tranche A Commitment”. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Term Loans. Subject to the terms and conditions set forth herein, as
of the Amendment No. 3 Effective Date, (a) each Extending Term Lender agrees
that its Term B-1 Loans will be modified to become Term B-3 Loans of like
outstanding principal amount and (b) by executing a counterpart to this
Amendment, each Additional Term Lender agrees that it shall become a party to
the Credit Agreement as a Lender that is an Additional Term Lender and that its
Additional Term Loan shall be a Term B-3 Loan. The Term B-1 Loans of each
Declining Term Lender shall remain outstanding as Term B-1 Loans. The Term B-3
Loans shall constitute “Term Loans” for all purposes of the Credit Agreement and
the other Loan Documents. For the avoidance of doubt, the modifications to the
Term Loans effected by this Amendment and the Additional Term Loans shall not
constitute “Incremental Term Loans” or otherwise reduce the Incremental Term
Loan Amount.

 

2



--------------------------------------------------------------------------------

SECTION 2. Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, as of the Amendment No. 3 Effective Date, (i) each Extending U.S.
Revolving Lender and Extending European Revolving Lender agrees that its U.S.
Revolving Commitment and European Revolving Commitment, as applicable, will be
modified to become a U.S. Revolving Tranche B Commitment or a European Revolving
Tranche B Commitment, respectively, of like outstanding principal amount and
(ii) by executing a counterpart to this Amendment, each Additional Revolving
Lender agrees that it shall become a party to the Credit Agreement as a Lender
that is an Additional Revolving Lender and that its Additional Revolving
Commitment (as defined below) shall be a U.S. Revolving Tranche B Commitment and
agrees, severally and not jointly, to make U.S. Revolving Tranche B Loans to the
U.S. Borrower pursuant to clause (ii) of Section 2.01(a) of the Credit
Agreement, as modified hereby. The U.S. Revolving Commitment and the European
Revolving Commitment of each Declining U.S. Revolving Lender and Declining
European Revolving Lender, respectively, shall be treated for all purposes as a
U.S. Revolving Tranche A Commitment or a European Revolving Tranche A
Commitment, as applicable, and all such U.S. Revolving Tranche A Commitments and
European Revolving Tranche A Commitments shall be terminated on the Amendment
No. 3 Effective Date in accordance with Section 2(b) below. The U.S. Revolving
Tranche B Commitments and the European Revolving Tranche B Commitments shall
constitute “Commitments” for all purposes of the Credit Agreement and the Loan
Documents. For the avoidance of the doubt, the modifications to the U.S.
Revolving Commitments and European Revolving Commitments effected by this
Amendment and the Additional Revolving Commitments shall not reduce the
Incremental Revolving Facility Amount.

(b) On the Amendment No. 3 Effective Date, upon incurrence of the Additional
Term Loans and immediately prior to giving effect to Section 2(c) below, the
U.S. Borrower shall use the proceeds of the Additional Term Loans to repay all
or a portion of the outstanding principal amount of U.S. Revolving Loans and the
European Revolving Loans as notified to the Administrative Agent on or prior to
11:00 a.m., on the Amendment No. 3 Effective Date. Each of the parties hereto
acknowledges that the Initial Loans (as defined below) shall be determined based
on the outstanding principal amounts of U.S. Revolving Loans and European
Revolving Loans after such repayment.

(c) On the Amendment No. 3 Effective Date, (i) the aggregate principal amount of
U.S. Revolving Loans and European Revolving Loans outstanding (the “Initial
Loans”) immediately prior to giving effect to the Additional Revolving
Commitments on the Amendment No. 3 Effective Date shall be deemed to be repaid,
(ii) immediately following the deemed repayment of the Initial Loans as
described in clause (i) above, notwithstanding anything to the contrary in
Sections 2.09 and 2.12 of the Credit Agreement, the U.S. Revolving Tranche A
Commitments and the European Revolving Tranche A Commitments shall be
terminated, (iii) immediately following the termination of U.S. Revolving
Tranche A Commitments and the European Revolving Tranche A Commitments as
described in clause (ii) above and after giving effect to the effectiveness of
Additional Revolving Commitments, (A) the U.S. Borrower shall be deemed to have
made a new U.S. Revolving Tranche B Borrowing (the “Subsequent U.S. Borrowing”)
in an aggregate principal amount equal to the portion of the Initial Loans
attributable to the U.S. Revolving Loans, and (B) the U.S. Borrower or the
European Borrower, as applicable, shall be deemed to have made a new European
Revolving Tranche B Borrowing (the “Subsequent European Borrowing”, and together
with the Subsequent U.S. Borrowing, collectively, the

 

3



--------------------------------------------------------------------------------

“Subsequent Borrowings”) in an aggregate principal amount equal to the portion
of the Initial Loans attributable to the European Revolving Loans, which
Subsequent Borrowings shall be of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03; provided that, notwithstanding the prior notice
required under Section 2.03 of the Credit Agreement, the Borrowers may deliver
such Borrowing Request on or prior to 11:00 a.m. on the Amendment No. 3
Effective Date, provided further that if no such Borrowing Request is delivered,
the Subsequent Borrowings shall be ABR Borrowings if denominated in Dollars, or
otherwise, EBR Borrowings, (iv) (A) each Additional Revolving Lender and each
European Revolving Tranche B Lender shall pay to the Applicable Administrative
Agent, in same day funds an amount determined by the Applicable Administrative
Agent and notified to such Additional Revolving Lender and European Revolving
Tranche B Lender (which amounts shall constitute Loans), (B) after the
Applicable Administrative Agent receives such funds, the Applicable
Administrative Agent shall pay to each U.S. Revolving Lender (other than the
Additional Lenders) and each European Revolving Tranche A Lender a portion of
such funds in an amount determined by the Applicable Administrative Agent and
(C) the Subsequent Borrowings shall be allocated among the U.S. Revolving
Tranche B Lenders (including the Additional Lenders) and the European Revolving
Tranche B Lenders, as applicable, by the Applicable Administrative Agent such
that following the transactions in (A), (B) and (C): (I) each U.S. Revolving
Tranche B Lender shall hold its U.S. Tranche B Pro Rata Percentage (determined
as though allocations were being made solely among the U.S. Revolving Tranche B
Lenders under the Credit Agreement as modified hereby) of the Subsequent U.S.
Borrowing (each calculated after giving effect to the Additional Revolving
Commitments), (II) each European Revolving Tranche B Lender shall hold its
European Tranche B Pro Rata Percentage (determined as though allocations were
being made solely among the European Revolving Tranche B Lenders under the
Credit Agreement as modified hereby) of the Subsequent European Borrowing, and
(III) each U.S. Revolving Tranche A Lender and each European Revolving Tranche A
Lender shall not be allocated any portion of any Subsequent U.S. Borrowing or
Subsequent European Borrowing, as applicable, and, accordingly, shall cease to
hold any U.S. Revolving Tranche A Loans or European Revolving Tranche A Loans,
as applicable, (v) the participations of each Revolving Lender (without regard
to Class) in each outstanding Swingline Loan (if any) and Letter of Credit
provided for in Section 2.22(e) and 2.23(d), respectively, shall be ratably
reallocated such that (A) each U.S. Revolving Tranche B Lender shall hold a
participation therein that reflects its U.S. Tranche B Pro Rata Percentage
(determined as though allocations were being made solely among the U.S.
Revolving Tranche B Lenders under the Credit Agreement as modified hereby) of
each such U.S. Swingline Loan and/or U.S. Letter of Credit (each calculated
after giving effect to the Additional Revolving Commitments), (B) each European
Revolving Tranche B Lender shall hold a participation therein that reflects its
European Tranche B Pro Rata Percentage (determined as though allocations were
being made solely among the European Revolving Tranche B Lenders under the
Credit Agreement as modified hereby) of each such European Swingline Loan and/or
European Letter of Credit, and (C) each U.S. Revolving Tranche A Lender and each
European Revolving Tranche A Lender shall cease to have any participation in any
Swingline Loan or Letter of Credit; provided that if, after giving effect to the
transactions and reallocations set forth in clauses (iv) and (v) above, the
aggregate Revolving Exposure of the U.S. Revolving Tranche B Lenders or the
European Revolving Tranche B Lenders would exceed the aggregate U.S. Revolving
Tranche B Commitments or European Revolving Tranche B Commitments, as
applicable, then the applicable Borrower shall, on the Amendment No. 3 Effective
Date, repay or prepay its Revolving Borrowings or Swingline Loans (or a
combination thereof) in an amount sufficient to eliminate such excess, and
(vi) the U.S. Borrower or European Borrower, as applicable, shall pay to the
Applicable Administrative Agent for the account of each Revolving Lender (other
than the Additional

 

4



--------------------------------------------------------------------------------

Revolving Lenders) any and all accrued and unpaid interest and Fees. The deemed
payments made pursuant to clause (i) above in respect of each Eurocurrency Loan
shall be subject to indemnification by the applicable Borrower pursuant to the
provisions of Section 2.16 of the Credit Agreement if the Amendment No. 3
Effective Date occurs other than on the last day of the Interest Period relating
thereto. The transactions contemplated by this Section 2(b) shall constitute a
Revolving Tranche A Termination (as defined below) and, accordingly, on the
Amendment No. 3 Effective Date, after giving effect to the provisions of this
Section 2(b), all principal, interest, Fees and other amounts due and owning by
the Borrowers to the U.S. Revolving Tranche A Lenders and the European Revolving
Tranche A Lenders shall be deemed repaid in full and all Revolving Tranche A
Commitments shall be terminated.

SECTION 3. Amendments. (a) Section 1.01 of the Credit Agreement is hereby
amended by adding the following defined terms in appropriate alphabetical order
as follows:

“Additional German Pledge Agreements” shall mean (a) the Share Pledge Agreement
(relating to shares in Sensus Metering Systems GmbH Ludwigshafen) among Sensus
Metering Systems (Luxco 3) s.àr.l, the European Collateral Agent and the other
European Secured Parties and (b) the Share Pledge Agreement (relating to shares
in Sensus Metering Services GmbH and Sensus Metering Systems GmbH Hannover)
among Sensus Metering Systems GmbH Ludwigshafen, the European Collateral Agent
and the other European Secured Parties, in each case entered into in connection
with Amendment No. 3.

“Additional Term Loan” shall have the meaning provided in Amendment No. 3.

“Additional Term Lender” shall have the meaning provided in Amendment No. 3.

“Additional Revolving Commitment” shall mean, with respect to any Additional
Revolving Lender, the amount of Additional Revolving Commitment set forth on
such Lender’s signature page to Amendment No. 3 or such lesser amount as is
allocated to it by the General Administrative Agent and notified to such
Additional Revolving Lender on or prior to the Amendment No. 3 Effective Date.

“Additional Revolving Lender” shall have the meaning provided in Amendment
No. 3.

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement dated as of
July 23, 2009.

“Amendment No. 3 Effective Date” shall have the meaning provided in Amendment
No. 3.

“Declining European Revolving Lender” shall have the meaning provided in
Amendment No. 3.

“Declining U.S. Revolving Lender” shall have the meaning provided in Amendment
No. 3.

 

5



--------------------------------------------------------------------------------

“European Revolving Tranche A Commitment” shall mean, with respect to each
European Revolving Tranche A Lender, its commitment, as set forth on Schedule I
to Amendment No. 3 (or in the Assignment and Acceptance entered into after the
Amendment No. 3 Effective Date pursuant to which it assumed its European
Revolving Tranche A Commitment) to make European Revolving Tranche A Loans to
the European Borrower or the U.S. Borrower, as the same may be (a) reduced from
time to time pursuant to Section 2.09 or (b) reduced or increased from time to
time pursuant to assignments by or to such European Revolving Tranche A Lender
(or permitted assignee) pursuant to Section 9.04. As of immediately prior to the
Revolving Tranche A Termination to be effected on the Amendment No. 3 Effective
Date pursuant to Section 2(b) of Amendment No. 3, the aggregate amount of
European Revolving Tranche A Commitments will be $14,000,000. Immediately
following the Revolving Tranche A Termination to be effected on the Amendment
No. 3 Effective Date pursuant to Section 2(b) of Amendment No. 3, and at all
times thereafter, the aggregate amount of European Revolving Tranche A
Commitments will be $0.

“European Revolving Tranche A Exposure” shall mean, with respect to any European
Revolving Tranche A Lender at any time, the sum of (a) the aggregate principal
amount at such time of all its outstanding European Revolving Tranche A Loans
denominated in Dollars, (b) the Dollar Equivalent of the aggregate principal
amount at such time of all its outstanding European Revolving Tranche A Loans
denominated in Designated Foreign Currencies, (c) the aggregate amount at such
time of its European L/C Exposure attributable to the European Revolving Tranche
A Commitments and (d) the aggregate amount at such time of its European
Swingline Exposure attributable to the European Tranche A Commitments.
Immediately following the consummation of the Revolving Tranche A Termination on
the Amendment No. 3 Effective Date pursuant to Section 2(b) of Amendment No. 3,
and at all times thereafter, the European Revolving Tranche A Exposure of all
European Tranche A Lenders shall be $0.

“European Revolving Tranche A Lender” shall mean a Lender with a European
Revolving Tranche A Commitment and/or an outstanding European Revolving Tranche
A Loan. As of the Amendment No. 3 Effective Date, the European Revolving Tranche
A Lenders are the Declining European Revolving Lenders.

“European Revolving Tranche A Loans” shall mean the revolving loans made by the
European Revolving Tranche A Lenders to either Borrower pursuant to clause (iii)
of Section 2.01(a). European Revolving Tranche A Loans may be denominated in
Dollars or a Designated Foreign Currency. Immediately following the consummation
of the Revolving Tranche A Termination on the Amendment No. 3 Effective Date
pursuant to Section 2(b) of Amendment No. 3, and at all times thereafter, all
European Revolving Tranche A Loans shall be deemed repaid in full.

“European Revolving Tranche B Commitment” shall mean, with respect to each
European Revolving Tranche B Lender, its commitment as set forth on Schedule I
to Amendment No. 3 (or in the Assignment and

 

6



--------------------------------------------------------------------------------

Acceptance entered into after the Amendment No. 3 Effective Date pursuant to
which it assumed its European Revolving Tranche B Commitment) to make European
Revolving Tranche B Loans to the European Borrower or the U.S. Borrower, as the
same may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.25 or (c) reduced or
increased from time to time pursuant to assignments by or to such European
Revolving Tranche B Lender pursuant to Section 9.04. The aggregate amount of
European Revolving Tranche B Commitments on the Amendment No. 3 Effective Date
is $16,000,000.

“European Revolving Tranche B Exposure” shall mean, with respect to any European
Revolving Tranche B Lender at any time, the sum of (a) the aggregate principal
amount at such time of all its outstanding European Revolving Tranche B Loans
denominated in Dollars, (b) the Dollar Equivalent of the aggregate principal
amount at any such time of all its outstanding European Revolving Tranche B
Loans denominated in Designated Foreign Currencies, (c) the aggregate amount at
such time of its European L/C Exposure attributable to the European Revolving
Tranche B Commitments and (d) the aggregate amount at such time of its European
Swingline Exposure attributable to the European Tranche B Commitments.

“European Revolving Tranche B Lender” shall mean a Lender with a European
Revolving Tranche B Commitment and/or an outstanding European Revolving Tranche
B Loan. As of the Amendment No. 3 Effective Date, the European Revolving Tranche
B Lenders are the Extending European Revolving Lenders.

“European Revolving Tranche B Loans” shall mean the revolving loans made by the
European Revolving Tranche B Lenders to either Borrower pursuant to clause (iv)
of Section 2.01(a). European Revolving Tranche B Loans may be denominated in
Dollars or a Designated Foreign Currency.

“European Tranche A Pro Rata Percentage” shall mean, with respect to any
European Revolving Tranche A Lender at any time, the percentage of the aggregate
amount of European Revolving Tranche A Commitments as in effect at such time
represented by such European Tranche A Lender’s European Revolving Tranche A
Commitment; provided that where allocations are required to be made under this
Agreement between the European Tranche A Lenders and European Tranche B Lenders
or their respective Commitments, the term “European Tranche A Pro Rata
Percentage” shall mean, with respect to any European Revolving Tranche A Lender
at any time, the percentage of the aggregate amount of European Revolving
Commitments (without regard to Class thereof) as in effect at such time
represented by such European Tranche A Lender’s European Revolving Tranche A
Commitment. In the event that the European Revolving Tranche A Commitments shall
have expired or have terminated, the European Tranche A Pro Rata Percentages
shall be determined on the basis of the European Revolving Tranche A Commitments
most recently in effect.

 

7



--------------------------------------------------------------------------------

“European Tranche B Pro Rata Percentage” shall mean, with respect to any
European Revolving Tranche B Lender at any time, the percentage of the aggregate
amount of European Revolving Tranche B Commitments as in effect at such time
represented by such European Lender’s European Revolving Tranche B Commitment;
provided that where allocations are required to be made under this Agreement
between the European Tranche A Lenders and European Tranche B Lenders or their
respective Commitments, the term “European Tranche B Pro Rata Percentage” shall
mean, with respect to any European Revolving Tranche B Lender at any time, the
percentage of the aggregate amount of European Revolving Commitments (without
regard to Class thereof) as in effect at such time represented by such European
Tranche B Lender’s European Revolving Tranche B Commitment. In the event that
the European Revolving Tranche B Commitments shall have expired or have
terminated, the European Tranche B Pro Rata Percentages shall be determined on
the basis of the European Revolving Tranche B Commitments most recently in
effect.

“Extending European Revolving Lender” shall have the meaning provided in
Amendment No. 3.

“Extending Term Lender” shall have the meaning provided in Amendment No. 3.

“Extending U.S. Revolving Lender” shall have the meaning provided in Amendment
No. 3.

“German Restructuring Costs” shall mean, with respect to any period, cash
payments made during such period in connection with the restructuring activities
associated with the operations of Holdings and its Subsidiaries in Germany.

“Revolving Tranche A Commitments” shall mean the U.S. Revolving Tranche A
Commitments and the European Revolving Tranche A Commitments.

“Revolving Tranche A Maturity Date” shall mean December 17, 2009.

“Revolving Tranche A Termination Date” shall mean, with respect to any Class of
Revolving Tranche A Commitments, the earlier of (a) the Revolving Tranche A
Maturity Date and (b) the date on which the Revolving Tranche A Commitments of
such Class have terminated and there is no outstanding U.S. Revolving Tranche A
Exposure or European Revolving Tranche A Exposure, as the case may be.

“Revolving Tranche B Maturity Date” shall mean December 17, 2012.

“Revolving Tranche A Termination” shall mean the substantially concurrent
occurrence of all of the following: (a) the repayment in full of all principal,
interest, Fees and other amounts due and owing by the Borrowers to the Lenders
in respect of Revolving Tranche A Commitments, U.S. Revolving Tranche A Loans
and European Revolving Tranche A Loans and (b) termination of all Revolving
Tranche A Commitments and reallocation of participations in each case in
accordance with Section 2.09.

 

8



--------------------------------------------------------------------------------

“Term B-1 Maturity Date” shall mean December 17, 2010.

“Term B-1 Refinancing” shall mean the repayment, in whole or in part, of
principal, interest, fees and other amounts due and owing by the U.S. Borrower
to the Lenders in respect of the Term B-1 Loans with the net cash proceeds of a
substantially concurrent (a) issuance by Holdings of its Equity Interests (or a
receipt by Holdings of a capital contribution in respect thereof) or
(b) incurrence by Holdings, either Borrower or any Subsidiary of Indebtedness
permitted to be incurred by it under this Agreement.

“Term B-3 Commitment” shall mean, with respect to each Term B-3 Lender that is
an Additional Term Lender, its commitment as set forth on Schedule I to
Amendment No. 3 (or in the Assignment and Acceptance pursuant to which it shall
have assumed its Term B-3 Commitment) to make Term B-3 Loans to the U.S.
Borrower, as the same may be (a) increased from time to time pursuant to
Section 2.24 or (b) reduced or increased from time to time pursuant to
assignments by or to such Term B-3 Lender pursuant to Section 9.04. The
aggregate amount of the Term B-3 Commitments on the Amendment No. 3 Effective
Date is $35,000,000.

“Term B-3 Lender” shall mean a Lender with an outstanding Term B-3 Loan. As of
the Amendment No. 3 Effective Date, the Term B-3 Lenders are the Extending Term
Lenders and the Additional Term Lenders.

“Term B-3 Loans” shall have the meaning provided in Amendment No. 3.

“Term B-3 Maturity Date” shall mean June 3, 2013.

“U.S. Revolving Tranche A Commitment” shall mean, with respect to each U.S.
Revolving Tranche A Lender, its commitment, as set forth on Schedule I to
Amendment No. 3 (or in the Assignment and Acceptance entered into after the
Amendment No. 3 Effective Date pursuant to which it assumed its U.S. Revolving
Tranche A Commitment) to make U.S. Revolving Tranche A Loans to the U.S.
Borrower, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or (b) reduced or increased from time to time pursuant to
assignments by or to such U.S. Revolving Tranche A Lender (or its permitted
assignee) pursuant to Section 9.04. As of immediately prior to the Revolving
Tranche A Termination to be effected on the Amendment No. 3 Effective Date
pursuant to Section 2(b) of Amendment No. 3, the aggregate amount of U.S.
Revolving Tranche A Commitments will be $31,000,000. Immediately following the
Revolving Tranche A Termination to be effected on the Amendment No. 3 Effective
Date pursuant to Section 2(b) of Amendment No. 3, and at all times thereafter,
the aggregate amount of U.S. Revolving Tranche A Commitments will be $0.

 

9



--------------------------------------------------------------------------------

“U.S. Revolving Tranche A Exposure” shall mean, with respect to any U.S.
Revolving Tranche A Lender at any time, the sum of (a) the aggregate principal
amount at such time of all its outstanding U.S. Revolving Tranche A Loans,
(b) the aggregate amount at such time of its U.S. L/C Exposure attributable to
the U.S. Revolving Tranche A Commitments and (c) the aggregate amount at such
time of its U.S. Swingline Exposure attributable to the U.S. Revolving Tranche A
Commitments. Immediately following the consummation of the Revolving Tranche A
Termination on the Amendment No. 3 Effective Date pursuant to Section 2(b) of
Amendment No. 3, and at all times thereafter, the U.S. Revolving Tranche A
Exposure of all U.S. Tranche A Lenders shall be $0.

“U.S. Revolving Tranche A Lender” shall mean a Lender with a U.S. Revolving
Tranche A Commitment and/or an outstanding U.S. Revolving Tranche A Loan. As of
the Amendment No. 3 Effective Date, the U.S. Revolving Tranche A Lenders are the
Declining U.S. Revolving Lenders.

“U.S. Revolving Tranche A Loans” shall mean the revolving loans made by the U.S.
Revolving Tranche A Lenders to the U.S. Borrower pursuant to clause (i) of
Section 2.01(a). Immediately following the consummation of the Revolving Tranche
A Termination on the Amendment No. 3 Effective Date pursuant to Section 2(b) of
Amendment No. 3, and at all times thereafter, all U.S. Revolving Tranche A Loans
shall be deemed repaid in full.

“U.S. Revolving Tranche B Commitment” shall mean, with respect to each U.S.
Revolving Tranche B Lender, its commitment as set forth on Schedule I to
Amendment No. 3 (or in the Assignment and Acceptance entered into after the
Amendment No. 3 Effective Date pursuant to which it assumed its U.S. Revolving
Tranche B Commitment) to make U.S. Revolving Loans to the U.S. Borrower, as the
same may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.25 or (c) reduced or
increased from time to time pursuant to assignments by or to such U.S. Revolving
Tranche B Lender pursuant to Section 9.04. The aggregate amount of U.S.
Revolving Tranche B Commitments on the Amendment No. 3 Effective Date (after
giving effect to the Additional Revolving Commitments) is $54,000,000.

“U.S. Revolving Tranche B Exposure” shall mean, with respect to any U.S.
Revolving Tranche B Lender at any time, the sum of (a) the aggregate principal
amount at such time of all its outstanding U.S. Revolving Tranche B Loans,
(b) the aggregate amount at such time of its U.S. L/C Exposure attributable to
the U.S. Revolving Tranche B Commitments and (c) the aggregate amount at such
time of its U.S. Swingline Exposure attributable to the U.S. Revolving Tranche B
Commitments.

“U.S. Revolving Tranche B Lender” shall mean a Lender with a U.S. Revolving
Tranche B Commitment and/or an outstanding U.S. Revolving Tranche B Loan. As of
the Amendment No. 3 Effective Date, the U.S. Revolving Tranche B Lenders are the
Extending U.S. Revolving Lenders and the Additional Revolving Lenders.

 

10



--------------------------------------------------------------------------------

“U.S. Revolving Tranche B Loans” shall mean the revolving loans made by the U.S.
Revolving Tranche B Lenders to the U.S. Borrower pursuant to clause (ii) of
Section 2.01(a).

“U.S. Tranche A Pro Rata Percentage” shall mean, with respect to any U.S.
Revolving Tranche A Lender at any time, the percentage of the aggregate amount
of U.S. Revolving Tranche A Commitments as in effect at such time represented by
such U.S. Lender’s U.S. Revolving Tranche A Commitment; provided that where
allocations are to be made under this Agreement between the U.S. Tranche A
Lenders and U.S. Tranche B Lenders or their respective Commitments, the term
“U.S. Tranche A Pro Rata Percentage” shall mean, with respect to any U.S.
Revolving Tranche A Lender at any time, the percentage of the aggregate amount
of U.S. Revolving Commitments (without regard to Class thereof) as in effect at
such time represented by such U.S. Tranche A Lender’s U.S. Revolving Tranche A
Commitment. In the event that the U.S. Revolving Tranche A Commitments shall
have expired or have terminated, the U.S. Tranche A Pro Rata Percentages shall
be determined on the basis of the U.S. Revolving Tranche A Commitments most
recently in effect.

“U.S. Tranche B Pro Rata Percentage” shall mean, with respect to any U.S.
Revolving Tranche B Lender at any time, the percentage of the aggregate amount
of U.S. Revolving Tranche B Commitments as in effect at such time represented by
such U.S. Lender’s U.S. Revolving Tranche B Commitment; provided that where
allocations are to be made under this Agreement between the U.S. Tranche A
Lenders and U.S. Tranche B Lenders or their respective Commitments, the term
“U.S. Tranche B Pro Rata Percentage” shall mean, with respect to any U.S.
Revolving Tranche B Lender at any time, the percentage of the aggregate amount
of U.S. Revolving Commitments (without regard to Class thereof) as in effect at
such time represented by such U.S. Tranche B Lender’s U.S. Revolving Tranche B
Commitment. In the event that the U.S. Revolving Tranche B Commitments shall
have expired or have terminated, the U.S. Tranche B Pro Rata Percentages shall
be determined on the basis of the U.S. Revolving Tranche B Commitments most
recently in effect.

(b) The definition of the term “Alternate Base Rate” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) solely with respect
to calculations of the Alternate Base Rate applicable to Term B-3 Loans, U.S.
Revolving Tranche B Loans and European Revolving Tranche B Loans, 3.5%. If for
any reason the General Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the General Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.”.

 

11



--------------------------------------------------------------------------------

(c) The definition of the term “Applicable Percentage” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurocurrency Term Loan that is a Term B-1 Loan, 2.0%, (b) with respect to any
Eurocurrency Term Loan that is a Term B-3 Loan, 4.5%, (c) with respect to any
ABR Term Loan that is a Term B-1 Loan, 1.0%, (d) with respect to any ABR Term
Loan that is a Term B-3 Loan, 3.5%, (e) with respect to any Eurocurrency
Revolving Tranche B Loan, 3.5%, (f) with respect to any ABR Revolving Tranche B
Loan or EBR Revolving Tranche B Loan, 2.5%, (g) with respect to any Swingline
Loan, 3.5%, and (h) with respect to any Eurocurrency Revolving Tranche A Loan,
ABR Revolving Tranche A Loan or EBR Revolving Tranche A Loan, as the case may
be, the applicable percentage set forth below under the caption “Eurocurrency
Spread–Revolving Tranche A Loans” or “ABR/EBR Spread–Revolving Tranche A Loans”,
as the case may be, based upon the Leverage Ratio as of the relevant date of
determination:

 

Leverage Ratio

   Eurocurrency Spread–
Revolving
Tranche A Loans   ABR/EBR Spread–
Revolving
Tranche A Loans

Category 1

 

Greater than or equal to 4.75 to 1.00

   2.50%   1.50%

Category 2

 

Greater than or equal to 4.25 to 1.00, but less than 4.75 to 1.00

   2.25%   1.25%

Category 3

 

Greater than or equal to 3.75 to 1.00, but less than 4.25 to 1.00

   2.00%   1.00%

Category 4

 

Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00

   1.75%   0.75%

Category 5

 

Less than 3.25 to 1.00

   1.50%   0.50%

 

12



--------------------------------------------------------------------------------

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all U.S. Revolving Tranche A Loans and
European Revolving Tranche A Loans and Letters of Credit attributable to U.S.
Revolving Tranche A Commitments or European Revolving Tranche A Commitments
outstanding on and after the date of delivery to the General Administrative
Agent of the financial statements and certificates required by Section 5.04(a)
or (b) and Section 5.04(d), respectively, indicating such change, and until the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. If Holdings shall
have failed to deliver the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(d), respectively, in respect of any
period, then, until the earlier to occur of the delivery of such statements and
certificates or the occurrence of an Event of Default, the Leverage Ratio shall
be deemed to be in the same Category as it was during the prior period;
provided, however, that, if such statements and certificates when delivered
indicate that the Leverage Ratio should have been adjusted to a lower Category
(i.e., a higher spread), then the applicable Borrower shall, on the next
Interest Payment Date with respect to each such Loan or date on which L/C
Participation Fees attributable to U.S. Revolving Tranche A Commitments or
European Revolving Tranche A Commitments are payable, as the case may be, pay to
the Lenders, through the Applicable Administrative Agent, the additional
interest and L/C Participation Fees that would have accrued on or in respect of
such outstanding Loans and Letters of Credit during such interim period. The
calculation of such additional interest and such L/C Participation Fees shall be
made by the General Administrative Agent and shall be conclusive absent manifest
error. In addition, at any time after the occurrence and during the continuance
of an Event of Default, the Leverage Ratio shall be deemed to be in Category 1
for purposes of determining the Applicable Percentage. The changes to the
Applicable Percentages effected by Amendment No. 3 will become effective as to
all applicable outstanding Loans and Commitments on and as of the Amendment
No. 3 Effective Date.”.

 

13



--------------------------------------------------------------------------------

(d) The definition of the term “Class” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term B-1 Loans, Term B-3
Loans, Other Term Loans, U.S. Swingline Loans, European Swingline Loans, U.S.
Revolving Tranche A Loans, U.S. Revolving Tranche B Loans, European Revolving
Tranche A Loans or European Revolving Tranche B Loans and, when used in
reference to any Commitment, refers to whether such Commitment is an Incremental
Term Commitment, U.S. Revolving Tranche A Commitment, U.S. Revolving Tranche B
Commitment, European Revolving Tranche A Commitment, European Revolving Tranche
B Commitment, U.S. Swingline Commitment or European Swingline Commitment.”.

(e) The definition of the term “Consolidated EBITDA” set forth in Section 1.01
of the Credit Agreement is hereby amended as follows:

 

 

(i)

by deleting the word “and” immediately before the clause designator “(ix)” and
substituting a comma therefor;

 

 

(ii)

by adding immediately before the word “minus” at the end of clause (a) thereof
the following:

“(x) German Restructuring Costs of $6,800,000 for the fiscal year ended
March 31, 2009, and up to an aggregate of $28,000,000 for the three fiscal years
ended March 31, 2012, and”; and

 

 

(iii)

by deleting the last sentence thereof.

(f) The definition of the term “Consolidated Fixed Charges” set forth in
Section 1.01 of the Credit Agreement is hereby amended by adding at the end of
the first sentence thereof “; provided that repayments of the Term B-1 Loans,
the U.S. Revolving Tranche A Loans and the European Revolving Tranche A Loans
made after the Amendment No. 3 Effective Date shall be excluded from
Consolidated Fixed Charges”.

(g) The definition of the term “Consolidated Net Income” set forth in
Section 1.01 of the Credit Agreement is hereby amended as follows:

 

 

(i)

by adding “(x)” immediately before the clause “the net income”;

 

 

(ii)

by adding immediately before the proviso thereto the following:

“, plus, without duplication, (y) customer billings of Holdings and its
Subsidiaries less the associated incremental direct costs (both net of
amortization) related to multi-element contracts that have been deferred during
such period under AICPA Statement of Position 97-2, Software Revenue Recognition
(“SOP 97-2”)”; and

 

 

(iii)

by adding at the end thereof the following:

“For the avoidance of doubt, (i) the term “net of amortization” in clause
(y) above shall mean net of amounts amortized or otherwise recognized during
such period with respect to customer billings and associated incremental

 

14



--------------------------------------------------------------------------------

direct costs related to multi-element contracts that are deferred during any
period under SOP 97-2 and (ii) notwithstanding anything to the contrary,
amortization of deferred customer billings of Holdings and its Subsidiaries and
the associated incremental direct costs related to multi-element contracts
deducted in clause (y) shall be disregarded for purposes of clause (iii) of the
definition of Consolidated EBITDA for such period.”.

(h) The definition of the term “Defaulting Lender” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

““Defaulting Lender” means any Lender, as reasonably determined by the General
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the General Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under the Credit Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Credit Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
written request by the General Administrative Agent, to confirm that it will
comply with the terms of the Credit Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Applicable Administrative Agent, (d) otherwise failed to pay over to the
Applicable Administrative Agent or any other Lender any other amount (other than
a de minimis amount) required to be paid by it hereunder within three Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) (i) has been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such person or its assets to be, insolvent or
has a parent company that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such person or its
assets to be, insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.”.

(i) The definition of the term “Disqualified Capital Stock” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting therefrom
each instance of “Term Loan Maturity Date” and substituting therefor “Term B-3
Maturity Date”.

 

15



--------------------------------------------------------------------------------

(j) The definition of the term “European L/C Exposure” set forth in Section 1.01
of the Credit Agreement is hereby amended by adding prior to the last sentence
thereof the following:

“Prior to the Revolving Tranche A Termination Date, the outstanding European L/C
Exposure shall be allocated ratably between the European Revolving Tranche A
Commitments and the European Revolving Tranche B Commitments and, thereafter,
unless the maturity of the Loans shall theretofore have been accelerated, shall
be allocated entirely to the European Revolving Tranche B Commitments.”.

(k) The definition of the term “European Pro Rata Percentage” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““European Pro Rata Percentage” shall mean, as the context may require, the
European Tranche A Pro Rata Percentage or the European Tranche B Pro Rata
Percentage.”.

(l) The definition of the term “European Revolving Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““European Revolving Commitment” shall mean, with respect to each European
Revolving Tranche A Lender, its European Revolving Tranche A Commitment, and
with respect to each European Revolving Tranche B Lender, its European Revolving
Tranche B Commitment; provided that following the Revolving Tranche A
Termination Date, the term “European Revolving Commitment” shall mean, with
respect to a European Revolving Lender, its European Revolving Tranche B
Commitment.”.

(m) The definition of the term “European Revolving Exposure” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““European Revolving Exposure” shall mean, with respect to any European
Revolving Tranche A Lender at any time, its European Revolving Tranche A
Exposure, and with respect to any European Revolving Tranche B Lender at any
time, its European Revolving Tranche B Exposure; provided that following the
Revolving Tranche A Termination Date, unless the maturity of the Loans shall
theretofore have been accelerated, the term “European Revolving Exposure” shall
mean, with respect to a European Revolving Lender at any such time, its European
Revolving Tranche B Exposure.”.

(n) The definition of the term “European Revolving Lender” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““European Revolving Lender” shall mean a European Revolving Tranche A Lender or
a European Revolving Tranche B Lender; provided that following the Revolving
Tranche A Termination Date, unless the maturity of the Loans shall theretofore
have been accelerated, the term “European Revolving Lender” shall mean a
European Revolving Tranche B Lender.”.

 

16



--------------------------------------------------------------------------------

(o) The definition of the term “French Pledge Agreement” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““French Pledge Agreements” shall mean the collective reference to (a) the
Pledge Agreement (relating to shares of Sensus Metering Systems France Holdings)
among Sensus Metering Systems (LuxCo 3) s.àr.l., the European Collateral Agent
and the other European Secured Parties dated December 17, 2003 and (b) the
Pledge Agreement (relating to shares of Sensus Metering Systems) among Sensus
Metering Systems France Holdings, the European Collateral Agent and the other
European Secured Parties dated March 28, 2006, each substantially in the form of
Exhibit F-2 and as amended pursuant to amendment agreements dated July 23, 2009,
and as further amended, varied, novated or supplemented from time to time.”

(p) The definition of the term “European Revolving Loans” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““European Revolving Loans” shall mean, the European Revolving Tranche A Loans
and the European Revolving Tranche B Loans; provided that following the
Revolving Tranche A Termination Date, unless the maturity of the Loans shall
theretofore have been accelerated, the term “European Revolving Loans” shall
mean the European Revolving Tranche B Loans.”.

(q) The definition of the term “German Pledge Agreement” set forth in
Section 1.01 of the Credit Agreement is hereby amended as follows:

 

 

(i)

by deleting the word “and” immediately before the clause designator “(d)”; and

 

 

(ii)

by adding at the end thereof “and (e) each of the Additional German Pledge
Agreements”.

(r) The definition of the term “Incremental Term Loans” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting therefrom
“Term B-2 Loans” and substituting therefor “Term B-3 Loans”.

(s) The definition of the term “Leverage Ratio” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting therefrom “in an aggregate amount
not to exceed $25,000,000”.

(t) The definition of the term “LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding at the end thereof the following:

“Notwithstanding the foregoing, solely with respect to Term B-3 Loans, U.S.
Revolving Tranche B Loans and European Revolving Tranche B Loans, the applicable
LIBO Rate in respect of any applicable Interest Period will be deemed to be
2.50% per annum if the LIBO Rate for such Interest Period calculated pursuant to
the foregoing provisions would otherwise be less than 2.50% per annum.”.

 

17



--------------------------------------------------------------------------------

(u) The definition of the term “Revolving Credit Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Revolving Credit Maturity Date” shall mean, (a) prior to the Amendment No. 3
Effective Date, December 17, 2009, (b) after the Amendment No. 3 Effective Date,
with respect to the Revolving Tranche A Commitments, the Revolving Tranche A
Maturity Date, and, with respect to the U.S. Revolving Tranche B Commitments and
the European Revolving Tranche B Commitments, the Revolving Tranche B Maturity
Date and (c) after the Revolving Tranche A Termination Date, the Revolving
Tranche B Maturity Date.”.

(v) The definition of the term “Term B-1 Loans” shall be amended by adding at
the end thereof “; provided that on and after the Amendment No. 3 Effective
Date, the term “Term B-1 Loans” shall exclude those that become Term B-3 Loans
pursuant to Amendment No. 3”.

(w) The definition of the term “Term Lenders” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting therefrom “Term B-2 Lenders” and
substituting therefor “Term B-3 Lenders”.

(x) The definition of the term “Term Loan Commitment” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting therefrom “the Term B-1
Commitments and the Term B-2 Commitments” and substituting therefore “the Term
B-3 Commitments”.

(y) The definition of the term “Term Loan Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Term Loan Maturity Date” shall mean, (a) prior to the Amendment No. 3
Effective Date, the Term B-1 Maturity Date, (b) on and after the Amendment No. 3
Effective Date, with respect to the Term B-1 Loans, the Term B-1 Maturity Date,
and with respect to the Term B-3 Loans, the Term B-3 Maturity Date and (c) after
the repayment in full of the Term B-1 Loans, the Term B-3 Maturity Date.”.

(z) The definition of the term “Term Loans” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:

““Term Loans” shall mean, unless the context requires otherwise, a Term B-1 Loan
or a Term B-3 Loan.”.

(aa) The definition of the term “U.S. L/C Exposure” set forth in Section 1.01 of
the Credit Agreement is hereby amended by adding prior to the last sentence
thereof the following:

“Prior to the Revolving Tranche A Termination Date, the outstanding U.S. L/C
Exposure shall be allocated ratably between the U.S. Revolving Tranche A
Commitments and the U.S. Revolving Tranche B Commitments and, thereafter, unless
the maturity of the Loans shall theretofore have been accelerated, shall be
allocated entirely to the U.S. Revolving Tranche B Commitments.”.

 

18



--------------------------------------------------------------------------------

(bb) The definition of the term “U.S. Pro Rata Percentage” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““U.S. Pro Rata Percentage” shall mean, as the context may require, the U.S.
Tranche A Pro Rata Percentage or the U.S. Tranche B Pro Rata Percentage.”.

(cc) The definition of the term “U.S. Revolving Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Tranche A Lender, its U.S. Revolving Tranche A Commitment, and with respect to
each U.S. Revolving Tranche B Lender, its U.S. Revolving Tranche B Commitment;
provided that following the Revolving Tranche A Termination Date, the term “U.S.
Revolving Commitment” shall mean, with respect to a U.S. Revolving Lender, its
U.S. Revolving Tranche B Commitment.”.

(dd) The definition of the term “U.S. Revolving Exposure” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““U.S. Revolving Exposure” shall mean, with respect to any U.S. Revolving
Tranche A Lender at any time, its U.S. Revolving Tranche A Exposure, and with
respect to any U.S. Revolving Tranche B Lender at any time, its U.S. Revolving
Tranche B Exposure; provided that following the Revolving Tranche A Termination
Date, unless the maturity of the Loans shall theretofore have been accelerated,
the term “U.S. Revolving Exposure” shall mean, with respect to any U.S. Lender
at any such time, its U.S. Revolving Tranche B Exposure.”.

(ee) The definition of the term “U.S. Revolving Lender” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““U.S. Revolving Lender” shall mean a U.S. Revolving Tranche A Lender or a U.S.
Revolving Tranche B Lender; provided that following the Revolving Tranche A
Termination Date, unless the maturity of the Loans shall theretofore have been
accelerated, the term “U.S. Revolving Lender” shall mean a U.S. Revolving
Tranche B Lender.”.

(ff) The definition of the term “U.S. Revolving Loans” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““U.S. Revolving Loans” shall mean the U.S. Revolving Tranche A Loans and the
U.S. Revolving Tranche B Loans; provided that following the Revolving Tranche A
Termination Date, unless the maturity of the Loans shall theretofore have been
accelerated, the term “U.S. Revolving Loans” shall mean the U.S. Revolving
Tranche B Loans.”.

 

19



--------------------------------------------------------------------------------

(gg) Section 2.01(a) (Commitments) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, (i) each U.S. Revolving Tranche A Lender
agrees, severally and not jointly, to make U.S. Revolving Tranche A Loans to the
U.S. Borrower, at any time and from time to time on or after the Closing Date
and until the earlier of the Revolving Tranche A Maturity Date and the
termination of its U.S. Revolving Tranche A Commitment in accordance with the
terms hereof, in Dollars, and in an aggregate principal amount at any time
outstanding that will not result in (A) such U.S. Revolving Tranche A Lender’s
U.S. Revolving Tranche A Exposure exceeding its U.S. Revolving Tranche A
Commitment or (B) the aggregate amount of the U.S. Revolving Tranche A Exposure
exceeding the aggregate amount of the U.S. Revolving Tranche A Commitments,
(ii) each U.S. Revolving Tranche B Lender agrees, severally and not jointly, to
make U.S. Revolving Tranche B Loans to the U.S. Borrower, at any time and from
time to time on or after the Amendment No. 3 Effective Date and until the
earlier of the Revolving Tranche B Maturity Date and the termination of its U.S.
Revolving Tranche B Commitment in accordance with the terms hereof, in Dollars,
and in an aggregate principal amount at any time outstanding that will not
result in (A) such U.S. Revolving Tranche B Lender’s U.S. Revolving Tranche B
Exposure exceeding its U.S. Revolving Tranche B Commitment or (B) the aggregate
amount of the U.S. Revolving Tranche B Exposure exceeding the aggregate amount
of the U.S. Revolving Tranche B Commitments, (iii) each European Revolving
Tranche A Lender agrees, severally and not jointly, to make European Revolving
Tranche A Loans to the U.S. Borrower or the European Borrower in Dollars, or to
the European Borrower in one or more Designated Foreign Currencies, at any time
and from time to time on or after the Closing Date and until the earlier of the
Revolving Tranche A Maturity Date and the termination of its European Revolving
Tranche A Commitments in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in (A) such
European Revolving Tranche A Lender’s European Revolving Tranche A Exposure
exceeding its European Revolving Tranche A Commitment or (B) the aggregate
amount of the European Revolving Tranche A Exposure exceeding the aggregate
amount of the European Revolving Tranche A Commitments, (iv) each European
Revolving Tranche B Lender agrees, severally and not jointly, to make European
Revolving Tranche B Loans to the U.S. Borrower or the European Borrower in
Dollars, or to the European Borrower in one or more Designated Foreign
Currencies, at any time and from time to time on or after the Amendment No. 3
Effective Date and until the earlier of the Revolving Tranche B Maturity Date
and the termination of its European Revolving Tranche B Commitment in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (A) such European Revolving Tranche B Lender’s European
Revolving Tranche B Exposure exceeding its European Revolving Tranche B
Commitment or (B) the aggregate amount of the European Revolving Tranche B
Exposure exceeding the aggregate amount of the European Revolving Tranche B
Commitments and (v) each Term B-3 Lender with an outstanding Term B-3 Commitment
agrees, severally and not jointly, to make Term B-3 Loans to the U.S. Borrower
on the Amendment No. 3 Effective Date, in Dollars and in a principal amount
equal to its Term B-3 Commitment. Within the limits set forth in clauses (i),
(ii), (iii) and (iv) of the preceding sentence and subject to the terms,
conditions and limitations set forth herein,

 

20



--------------------------------------------------------------------------------

the Borrowers may borrow, pay or prepay and reborrow Revolving Loans; provided
that until the Revolving Tranche A Termination Date and except in the case of a
Revolving Tranche A Termination, any such borrowing, payment, prepayment or
reborrowing under (x) the U.S. Revolving Tranche A Commitments and U.S.
Revolving Tranche B Commitments or (y) the European Revolving Tranche A
Commitments and the European Revolving Tranche B Commitments shall be allocated
ratably according to the Pro Rata Percentages of each Revolving Lender with
Commitments described in (x) or (y) above. Amounts paid or prepaid in respect of
Term Loans may not be reborrowed. For the avoidance of doubt, commencing on the
Amendment No. 3 Effective Date, (A) each Term B-1 Loan of an Extending Term
Lender prior to the Amendment No. 3 Effective Date and each Additional Term Loan
of an Additional Term Lender shall be treated for all purposes as a Term B-3
Loan, (B) each Term B-1 Loan of a Declining Term Lender prior to the Amendment
No. 3 Effective Date shall continue to be treated for all purposes as a Term B-1
Loan, (C) each U.S. Revolving Commitment of an Extending U.S. Revolving Lender
prior to the Amendment No. 3 Effective Date and each Additional Revolving
Commitment of an Additional Revolving Lender shall be treated for all purposes
as a U.S. Revolving Tranche B Commitment, (D) each European Revolving Commitment
of an Extending European Revolving Lender prior to the Amendment No. 3 Effective
Date shall be treated for all purposes as a European Tranche B Commitment,
(E) each U.S. Revolving Commitment of a Declining U.S. Revolving Lender prior to
the Amendment No. 3 Effective Date shall be treated for all purposes as a U.S.
Revolving Tranche A Commitment and (F) each European Revolving Commitment of a
Declining European Revolving Lender prior to the Amendment No. 3 Effective Date
shall be treated for all purposes as a European Revolving Tranche A Commitment.
Each party hereto acknowledges that prior to the Amendment No. 3 Effective Date,
the Term B-2 Loans were paid in full.”.

(hh) Section 2.02(a) (Loans) of the Credit Agreement is hereby amended by
deleting the first sentence thereof and substituting therefor the following:

“Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable U.S. Revolving Tranche A Commitments, U.S. Revolving
Tranche B Commitments, European Revolving Tranche A Commitments, European
Revolving Tranche B Commitments or Incremental Term Commitments, as the case may
be.”.

(ii) Section 2.02(e) (Loans) of the Credit Agreement is hereby amended by adding
at the end thereof the following:

“; provided that, notwithstanding anything to the contrary set forth herein, any
Revolving Borrowing comprised of U.S. Revolving Tranche A Loans or European
Revolving Tranche A Loans made within one month of the Revolving Tranche A
Termination Date may be an ABR Borrowing or EBR Borrowing, as applicable, even
if the corresponding Revolving Borrowing comprised of U.S. Revolving Tranche B
Loans or European Revolving Tranche B Loans is a Eurocurrency Borrowing”.

 

21



--------------------------------------------------------------------------------

(jj) Section 2.03 (Borrowing Procedure) of the Credit Agreement is hereby
amended by amending and restating clause (i) thereof in its entirety as follows:

“(i) whether the Borrowing then being requested is to be a Term B-1 Borrowing, a
Term B-3 Borrowing, an Incremental Term Borrowing, a U.S. Revolving Tranche A
Borrowing, a U.S. Revolving Tranche B Borrowing, a European Revolving Tranche A
Borrowing or a European Revolving Tranche B Borrowing;”.

(kk) Section 2.05(a) (Fees) of the Credit Agreement is hereby amended by
deleting the first two sentences thereof and substituting therefor the
following:

“The U.S. Borrower agrees to pay to the General Administrative Agent for the
account of each U.S. Revolving Lender (i) in the case of a U.S. Revolving
Tranche A Lender, a facility fee equal to 0.50% per annum on the daily amount of
the U.S. Revolving Tranche A Commitments of such Lender (whether used or unused)
during the preceding quarter (or other period commencing with the Closing Date
or ending with the earlier of the Revolving Tranche A Maturity Date or the date
on which the U.S. Revolving Tranche A Commitment of such Lender shall expire or
be terminated) and (ii) in the case of a U.S. Revolving Tranche B Lender, a
facility fee equal to 1.00% per annum on the daily amount of the U.S. Revolving
Tranche B Commitments of such Lender (whether used or unused) during the
preceding quarter (or other period commencing with the Amendment No. 3 Effective
Date or ending with the earlier of the Revolving Tranche B Maturity Date or the
date on which the U.S. Revolving Tranche B Commitment of such Lender shall
expire or be terminated). The European Borrower agrees to pay to the European
Administrative Agent for the account of each European Revolving Lender (i) in
the case of a European Revolving Tranche A Lender, a facility fee equal to
0.50% per annum on the daily amount of the European Revolving Tranche A
Commitments of such Lender (whether used or unused) during the preceding quarter
(or other period commencing with the Closing Date or ending with the earlier of
the Revolving Tranche A Maturity Date or the date on which the European
Revolving Tranche A Commitment of such Lender shall expire or be terminated) and
(ii) in the case of a European Revolving Tranche B Lender, a facility fee equal
to 1.00% per annum on the daily amount of the European Revolving Tranche B
Commitments of such Lender (whether used or unused) during the preceding quarter
(or other period commencing with the Amendment No. 3 Effective Date or ending
with the earlier of the Revolving Tranche B Maturity Date or the date on which
the European Revolving Tranche B Commitment of such Lender shall expire or be
terminated). The fees described in the preceding two sentences are collectively
referred to as the “Facility Fees”.”.

(ll) Section 2.05(c) (Fees) of the Credit Agreement is hereby amended by adding
at the end thereof the following:

“For the avoidance of doubt, the L/C Participation Fees payable to the Revolving
Tranche A Lenders shall be based on the Applicable Percentage for Eurocurrency
Revolving Tranche A Loans, and the L/C Participation Fees payable to the
Revolving Tranche B Lenders shall be based on the Applicable Percentage for
Eurocurrency Revolving Tranche B Loans.”.

 

22



--------------------------------------------------------------------------------

(mm) Section 2.09(a) (Termination and Reduction of Commitments) of the Credit
Agreement is hereby amended as follows:

 

 

(i)

by deleting “Term Loan Commitments” and substituting therefor “Term B-1
Commitments and Term B-2 Commitments”; and

 

 

(ii)

by adding after the first sentence thereof “The Term B-3 Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Amendment No. 3
Effective Date.”.

(nn) Section 2.09(b) (Termination and Reduction of Commitments) of the Credit
Agreement is hereby amended by adding at the end thereof the following:

“In the event of a Revolving Tranche A Termination, the participations provided
for in Section 2.22(e) and Section 2.23(d) shall be reallocated (i) in the case
of a U.S. Swingline Loan and U.S. Letter of Credit, from the U.S. Revolving
Tranche A Lenders to the U.S. Revolving Tranche B Lenders ratably in accordance
with their U.S. Tranche B Pro Rata Percentage and (ii) in the case of a European
Swingline Loan and European Letter of Credit, from the European Revolving
Tranche A Lenders to the European Revolving Tranche B Lenders ratably in
accordance with their European Tranche B Pro Rata Percentages; provided that no
such reallocation shall occur and no such Revolving Tranche A Termination shall
be permitted if, after giving effect to such reallocation, the aggregate
Revolving Exposure of the U.S. Revolving Tranche B Lenders or the European
Revolving Tranche B Lenders, as the case may be, would exceed the aggregate
Revolving Commitments of such U.S. Revolving Tranche B Lenders and European
Revolving Tranche B Lenders, respectively.”.

(oo) Section 2.09(c) (Termination and Reduction of Commitments) of the Credit
Agreement is hereby amended by adding at the end of the first sentence thereof
the following:

“; provided that until the Revolving Tranche A Termination Date and except in
the case of a Revolving Tranche A Termination, (i) any such reduction of any
U.S. Revolving Commitments hereunder shall be allocated ratably to the U.S.
Revolving Tranche A Lenders and the U.S. Revolving Tranche B Lenders in
accordance with their respective Pro Rata Percentages and (ii) any such
reduction of any European Revolving Commitments hereunder shall be allocated
ratably to the European Revolving Tranche A Lenders and the European Revolving
Tranche B Lenders in accordance with their respective Pro Rata Percentages”.

 

23



--------------------------------------------------------------------------------

(pp) Section 2.11(a)(i) (Repayment of Term Borrowings) of the Credit Agreement
is hereby amended as follows:

 

 

(i)

by adding at the end of the text prior to the amortization table therein the
following:

“(it being understood that the amounts set forth below with respect to periods
after the Amendment No. 3 Effective Date have been adjusted to reflect
prepayments made prior to the Amendment No. 3 Effective Date and the existence
of the Term B-3 Loans on and after the Amendment No. 3 Effective Date)”; and

 

 

(ii)

by substituting the following for the final six amortization payments set forth
therein :

 

“

  

Repayment Date

   Amount

September 30, 2009

   $ 0

December 31, 2009

   $ 0

March 31, 2010

   $ 6,721,424.20

June 30, 2010

   $ 7,021,598.94

September 30, 2010

   $ 7,021,598.94

Term B-1 Maturity Date

   $ 7,021,598.93

”.

  

(qq) Section 2.11(a)(ii) (Repayment of Term Borrowings) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“(ii) The U.S. Borrower shall pay to the General Administrative Agent, for the
account of the Term B-3 Lenders, on the Repayment Dates set forth below, a
principal amount of the Term B-3 Loans (as adjusted from time to time pursuant
to Sections 2.11(c), 2.12, 2.13(f) and 2.24(d)) equal to the percentage set
forth below for such date of the aggregate principal amount of the Term B-3
Loans outstanding on the Amendment No. 3 Effective Date, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:

 

Repayment Date

   Percentage

September 30, 2009

   0.25%

December 31, 2009

   0.25%

March 31, 2010

   0.25%

June 30, 2010

   0.25%

September 30, 2010

   0.25%

December 31, 2010

   0.25%

March 31, 2011

   0.25%

June 30, 2011

   0.25%

September 30, 2011

   0.25%

December 31, 2011

   0.25%

March 31, 2012

   0.25%

June 30, 2012

   0.25%

September 30, 2012

   0.25%

December 31, 2012

   0.25%

March 31, 2013

   0.25%

Term B-3 Maturity Date

   96.25%

”.

  

 

24



--------------------------------------------------------------------------------

(rr) Section 2.11(d) (Repayment of Term Borrowings) of the Credit Agreement is
hereby amended as follows:

 

 

(i)

by adding after “all Term Loans shall be due and payable on the” the word
“applicable”; and

 

 

(ii)

by adding at the end thereof the following:

“For the avoidance of doubt, payment of the Term B-1 Loans upon the Term B-1
Maturity Date shall not, in itself, create any obligation for the Borrower to
pay any other Term Loans.”.

(ss) Section 2.12(b) (Optional Prepayments) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(b) Optional prepayments of Term Loans shall be allocated between (i) the Term
B-1 Loans and Term B-3 Loans (ratably between the two Classes) and (ii) the
Other Term Loans, if any, as determined by Holdings, and shall be applied first,
in chronological order to the installments of principal in respect of such Term
Loans scheduled to be

 

25



--------------------------------------------------------------------------------

paid within 12 months after such optional prepayment and second, pro rata
against the remaining scheduled installments of principal due in respect of such
Term Loans. Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, optional prepayments of Term B-1 Loans in a Term B-1
Refinancing or made using Refinancing Incremental Term Loans shall be applied
only to the Term B-1 Loans.”.

(tt) Section 2.13(c) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by adding at the end thereof the following:

“For purposes of this Section 2.13(c), the Net Cash Proceeds of any Equity
Issuance shall be reduced by the amount thereof used to effect a Term B-1
Refinancing.”.

(uu) Section 2.13(e) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by adding at the end thereof the following:

“For purposes of clause (e)(i) above, the Net Cash Proceeds of any incurrence of
Indebtedness shall be reduced by the amount thereof used to effect a Term B-1
Refinancing.”.

(vv) Section 2.13(f) (Mandatory Prepayments) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(f) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably among the Term B-1 Loans, the Term B-3 Loans and the Other
Term Loans, if any, and shall be applied pro rata against the remaining
scheduled installments of principal due in respect of the Term B-1 Loans, the
Term B-3 Loans and Other Term Loans under Section 2.11.” .

(ww) Section 2.21(a) (Assignment of Commitments Under Certain Circumstances) of
the Credit Agreement is hereby amended as follows:

 

 

(i)

by deleting the word “or” immediately before the clause designator “(iv)” and
substituting a comma therefor;

 

 

(ii)

by adding at the end of clause (iv), immediately before “the Borrowers may, at
their sole expense and effort” the words “or (v) any Lender becomes a Defaulting
Lender”; and

 

 

(iii)

by adding after “all of its interests, rights and obligations under this
Agreement” the following:

“(or, at the applicable Borrower’s option, in the case of clause (iv) above, all
of such Lender’s interests, rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, amendment,
waiver or other modification)”.

 

26



--------------------------------------------------------------------------------

(xx) Section 2.22(e) (Swingline Loans; Participations) of the Credit Agreement
is hereby amended by adding at the end of the first sentence thereof the
following:

“; provided that any such participations shall be allocated ratably to each U.S.
Revolving Lender or European Revolving Lender, as applicable, according to the
Pro Rata Percentages of each, without regard to whether such Lenders are
Revolving Tranche A Lenders or Revolving Tranche B Lenders”.

(yy) Section 2.23(b) (Letters of Credit; Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions) of the Credit Agreement is hereby amended as
follows:

 

 

(i)

by deleting therefrom “$20,000,000” and substituting therefor “$50,000,000”; and

 

 

(ii)

by adding at the end thereof the following:

“; provided that the portion of the U.S. L/C Exposure attributable to U.S.
Letters of Credit and U.S. L/C Disbursements in each case issued by Credit
Suisse or any of its Affiliates shall not, without the consent of Credit Suisse,
exceed $25,000,000 at any time”.

(zz) Section 2.23(d) (Letters of Credit; Participations) of the Credit Agreement
is hereby amended by adding after the second sentence thereof the following:

“The participations provided for in this Section 2.23(d) and the reimbursements
provided for in Section 2.23(e) shall be allocated ratably to each U.S.
Revolving Lender or European Revolving Lender, as applicable, according to the
Pro Rata Percentages of each, without regard to whether such Lenders are
Revolving Tranche A Lenders or Revolving Tranche B Lenders.”.

(aaa) Section 2.24(a) (Increase in Term Loan Commitments) of the Credit
Agreement is hereby amended as follows:

 

 

(i)

by deleting “Incremental Term Loan Amount” and substituting therefor “sum of
(x) the Incremental Term Loan Amount and (y) the amount of Incremental Term
Loans the net proceeds of which will be used by Borrower solely to consummate a
Term B-1 Refinancing (“Refinancing Incremental Term Loans”)”;

 

 

(ii)

by deleting “Term B-1 Commitments, Term B-2 Commitments or” in clause
(iv) thereof and substituting therefor “Term B-3 Commitments or”; and

 

 

(iii)

by deleting “Term B-1 Loans and the Term B-2 Loans” in clause (iv) thereof and
substituting therefor “Term B-3 Loans”.

 

27



--------------------------------------------------------------------------------

(bbb) Section 2.24(b) (Increase in Term Loan Commitments) of the Credit
Agreement is hereby amended as follows:

 

 

(i)

by adding in each of clauses (i)(x) and (ii)(x) thereof after each instance of
“any other Class of Term Loans” the words “(other than Term B-1 Loans)”;

 

 

(ii)

by adding in each of clauses (i)(y), (ii)(y) and (iii) thereof after each
instance of “Eurocurrency Term Loans of any Class” the words “(other than Term
B-1 Loans)”;

 

 

(iii)

by adding in each of clauses (i)(y) and (ii)(y) thereof after each instance of
“each such adversely affected Class” the words “(other than Term B-1 Loans)”;
and

 

 

(iv)

by adding in clause (iii) thereof after “each adversely affected Class of Term
Loans” the words “(other than Term B-1 Loans)”.

(ccc) Section 2.24(d) (Increase in Term Loan Commitments) of the Credit
Agreement is hereby amended as follows:

 

 

(i)

by deleting therefrom “Term B-1 Loans or Term B-2 Loans, as applicable,” and
substituting therefor “Term B-3 Loans”; and

 

 

(ii)

by deleting therefrom “Eurocurrency Term B-1 Borrowing” and substituting
therefor “Eurocurrency Term B-3 Borrowing”.

(ddd) Section 2.25(a) (Increase in Revolving Commitments) of the Credit
Agreement is hereby amended as follows:

 

 

(i)

by deleting therefrom “Revolving Credit Maturity Date” and substituting therefor
“Revolving Tranche B Maturity Date”; and

 

 

(ii)

by adding at the end thereof “Any increase made pursuant to this Section 2.25
shall be made to the U.S. Revolving Tranche B Commitments or the European
Revolving Tranche B Commitments.”.

(eee) Article II (THE CREDITS) of the Credit Agreement shall be amended by
adding a new Section 2.27 at the end thereof as follows:

“SECTION 2.27. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, (a) so long as any Revolving Lender of a Class is a
Defaulting Lender, the Swingline Lender shall not be required to fund Swingline
Loans of such Class and the Issuing Bank shall not be required to issue, amend
or increase Letters of Credit of such Class, unless it is satisfied that cash
collateral for the applicable exposure of the Defaulting Lender with respect to
such funding (with respect to Swingline Exposures) or such issuance, amendment
or increase (with respect to L/C Exposures) will be provided by the applicable
Borrower, and (b) if such Defaulting Lender is a U.S. Revolving Tranche B Lender
or a European Revolving Tranche B Lender, for so long as such Lender is a
Defaulting Lender, the Borrowers shall not be required to pay Facility Fees or
L/C Participation Fees in respect of the Commitments or L/C Exposure of such
Lender. Without limiting Section 9.08, this Section 2.27 may not be amended,
waived or otherwise modified without the prior written consent of the General
Administrative Agent, the Swingline Lender and each Issuing Bank.”.

 

28



--------------------------------------------------------------------------------

(fff) Section 3.13 (Use of Proceeds) of the Credit Agreement is hereby amended
by adding at the end of the first sentence thereof the following:

“or for the purposes set forth in the recitals to Amendment No. 3”.

(ggg) Section 5.08 (Use of Proceeds) of the Credit Agreement is hereby amended
by adding at the end of the first sentence thereof the following:

“or for the purposes set forth in the recitals to Amendment No. 3”.

(hhh) Article VI (Negative Covenants) of the Credit Agreement is hereby amended
by deleting therefrom “on the date hereof” in each instance in each of Sections
6.01(a), 6.02(a) and Section 6.04(j) and substituting therefor “on the Amendment
No. 3 Effective Date”.

(iii) Section 6.01 (Indebtedness) of the Credit Agreement is hereby amended as
follows:

 

 

(i)

by deleting from paragraph (i) thereof “Term Loan Maturity Date” and
substituting therefor “Term B-3 Maturity Date”;

 

 

(ii)

by deleting from paragraph (k) thereof “or (i)” and substituting therefor “,
(i) or (r)”;

 

 

(iii)

by deleting from the end of paragraph (q) thereof “and”; and

 

 

(iv)

by redesignating paragraph (r) thereof as paragraph (s), and by adding a new
paragraph (r) as follows:

“(r) unsecured Indebtedness of Holdings or the Subsidiaries the Net Cash
Proceeds of which are used to consummate a Term B-1 Refinancing; provided,
however, that all such Indebtedness (i) matures (or becomes mandatorily
redeemable at the option of the holder thereof) after the first anniversary of
the Term B-3 Maturity Date, (ii) requires no scheduled payment of principal (or
other scheduled payment constituting a return of capital) prior to the first
anniversary of the Term B-3 Maturity Date, (iii) if subordinated to any
Obligations, contains subordination provisions that, when taken as a whole, are
no less favorable to the Lenders than the subordination provisions contained in
the Subordinated Note Documents and (iv) contains covenants, events of default,
remedies and other provisions which, when taken as a whole, are no less
favorable to Holdings and its Subsidiaries than those contained in this
Agreement or are otherwise reasonably satisfactory to the General Administrative
Agent; and”.

(jjj) Section 6.04 (Investments, Loans and Advances) of the Credit Agreement is
hereby amended by deleting from paragraph (j) thereof “Schedule 6.04” and
substituting therefor “Schedule 6.04(a) and the investment, if any, which may be
made following the Amendment No. 3 Effective Date and set forth on Schedule
6.04(b)”.

 

29



--------------------------------------------------------------------------------

(kkk) Section 6.10 (Interest Coverage Ratio) of the Credit Agreement is hereby
amended by deleting the last two rows in the table therein and substituting
therefor the following rows:

 

“

  

April 1, 2009 through March 31, 2010

   2.25 to 1.00

April 1, 2010 through March 31, 2011

   2.35 to 1.00

Thereafter

   2.50 to 1.00

”.

  

(lll) Section 6.11 (Fixed Charge Coverage Ratio) of the Credit Agreement is
hereby amended by deleting the last row in the table therein and substituting
therefor the following rows:

 

“

  

April 1, 2009 through March 31, 2010

   1.10 to 1.00

Thereafter

   1.15 to 1.00

”.

  

(mmm) Section 6.12 (Maximum Leverage Ratio) of the Credit Agreement is hereby
amended by deleting the last two rows in the table therein and substituting
therefor the following rows:

 

“

  

April 1, 2009 through March 31, 2010

   4.50 to 1.00

April 1, 2010 through March 31, 2011

   4.00 to 1.00

Thereafter

   3.75 to 1.00

”.

  

(nnn) Article VIII (The Administrative Agents and the Collateral Agents) of the
Credit Agreement is hereby amended by adding after the first sentence of the
first paragraph thereof the following:

“Each of the Lenders and the Issuing Bank hereby expressly releases each Agent
from any restrictions on representing several persons and self-dealing under the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch),
to make use of any authorization granted under this Agreement and the other Loan
Documents and to perform its respective duties and obligations as Agent
hereunder and thereunder.”.

 

30



--------------------------------------------------------------------------------

(ooo) Section 9.04(b) (Successors and Assigns) of the Credit Agreement shall be
amended by deleting “(or, in the case of an assignment by any Revolving Lender
whose Revolving Commitments is greater than $10,000,000 as of the date hereof,
$2,500,000)” in each place where such text appears.

(ppp) Schedules 6.01, 6.02 and 6.04 of the Credit Agreement are hereby amended
and restated in their entirety with Schedule 6.01, 6.02 and 6.04 (including both
6.04(a) and 6.04(b)), respectively, to this Amendment.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings and each Borrower represent and warrant to
the Administrative Agent and each of the Lenders that, as of the Amendment No. 3
Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by Holdings
and each Borrower, and the Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation of Holdings and each Borrower, and this
Amendment constitutes a legal, valid and binding obligation of Holdings and each
Borrower.

(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment No. 3 Effective Date with the same effect as though made on and as of
the Amendment No. 3 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

(c) No Default or Event of Default has occurred and is continuing.

SECTION 5. Effectiveness. This Amendment shall become effective upon the
earliest date as of which all of the following have occurred (such date, which
occurred on July 23, 2009, the “Amendment No. 3 Effective Date”): (a) the
Administrative Agent (or its counsel) shall have received counterparts of this
Amendment executed by Holdings, the Borrower, the European Borrower, the
Subsidiary Guarantors, Lenders collectively constituting the Required Lenders,
including in any event and without limitation, each of the Extending Term
Lenders, Extending U.S. Revolving Lenders and Extending European Revolving
Lenders, each of the Additional Term Lenders and each of the Additional
Revolving Lenders; (b) the Administrative Agent shall have received (i) for the
account of each (A) Extending Term Lender, (B) Extending U.S. Revolving Lender
and (C) Extending European Revolving Lender, in each case, that transmits its
executed counterpart of this Amendment, indicating its consent hereto, to the
Administrative Agent on or prior to the Delivery Time, an amendment fee in an
amount equal to 0.50% of (I) the outstanding principal amount of the Term Loans
(other than any Additional Term Loans) held by such Extending Term Lender as of
the Amendment No. 3 Effective Date, with respect to Extending Term Lenders, (II)
the U.S. Revolving Commitment (whether used or unused, but excluding any
Additional Revolving Commitments) held by such Extending U.S. Revolving Lender,
as of the Amendment No. 3 Effective Date, with respect to Extending U.S.
Revolving Lenders and (III) the European Revolving Commitment (whether used or
unused, but excluding any Additional Revolving Commitments) held by such
Extending European Revolving Lender, as of the Amendment No. 3 Effective

 

31



--------------------------------------------------------------------------------

Date, with respect to Extending European Revolving Lenders, (ii) for the account
of each Extending U.S. Revolving Lender and Extending European Revolving Lender
that transmits its executed counterpart of this Amendment, indicating its
consent hereto, to the Administrative Agent on or prior to the Delivery Time, an
extension fee in an amount equal to 3.00% of the aggregate principal amount of
the Revolving Commitments (whether used or unused, but excluding any Additional
Revolving Commitments) held by such Lender as of the Amendment No. 3 Effective
Date as set forth on Schedule I attached hereto, (iii) for the account of each
Additional Revolving Lender that transmits its executed counterpart of this
Amendment, indicating its consent hereto and its agreement to become a party to
the Credit Agreement as an Additional Revolving Lender, to the Administrative
Agent on or prior to the Amendment No. 3 Effective Date, an additional fee in an
amount equal to 3.00% of the aggregate principal amount of the Additional
Revolving Commitments (whether used or unused) held by such Lender as of the
Amendment No. 3 Effective Date as set forth on Schedule I attached hereto and
(iv) for the account of each Additional Term Lender that transmits its executed
counterpart of this Amendment, indicating its consent hereto and its agreement
to become a party to the Credit Agreement as an Additional Term Lender, to the
Administrative Agent on or prior to the Amendment No. 3 Effective Date, an
additional fee in an amount equal to 2.00% of the aggregate principal amount of
the Term B-3 Commitments in respect of Additional Term Loans held by such Lender
as of the Amendment No. 3 Effective Date; (c) the aggregate amount of U.S.
Revolving Commitments and European Revolving Commitments, after giving effect to
this Amendment and the consummation of the Revolving Tranche A Termination on
the Amendment No. 3 Effective Date pursuant to Section 2(b) of this Amendment,
shall not exceed $70,000,000 as of the Amendment No. 3 Effective Date; (d) the
Administrative Agent shall have received a certificate, dated the Amendment
No. 3 Effective Date and signed by a Responsible Officer of Holdings, confirming
compliance with the conditions precedent set forth in Sections 4.01(b) and
(c) of the Credit Agreement; (e) the Administrative Agent shall have received,
on behalf of itself and the Lenders, a written opinion of Mayer Brown LLP,
counsel for Holdings and its Domestic Subsidiaries, and such local counsel as
the Administrative Agent may reasonably request that (x) is dated the Amendment
No. 3 Effective Date, (y) is addressed to the Administrative Agent and the
Lenders and (z) covers such matters relating to this Amendment and the
transactions contemplated hereby as the Administrative Agent shall reasonably
request and in form and substance reasonably satisfactory to the Administrative
Agent; and (f) the Administrative Agent shall have received such other
documents, officers’ certificates, certificates of public officials and
agreements (including any supplements, modifications or reaffirmations of the
Security Documents in any relevant jurisdiction as shall be necessary to reflect
the transactions contemplated hereby) as the Administrative Agent or the
Required Lenders shall reasonably request.

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent or under the Credit Agreement (as amended hereby) or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect, nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. On and after the Amendment No. 3
Effective Date, any reference to the Credit Agreement in any Loan Document
(other than this Amendment) shall mean the Credit Agreement, as modified hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

32



--------------------------------------------------------------------------------

SECTION 7. Post-Effectiveness Matters. Within five Business Days after the
Amendment No. 3 Effective Date or such later date as may be agreed by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received, on behalf of itself and the Lenders, each item set forth on Schedule
II to this Amendment, in each case in form and substance reasonably satisfactory
to the Administrative Agent.

SECTION 8. Reaffirmation. Each of Holdings, the Borrower, the European Borrower
and each Subsidiary Guarantor, by its signature below, hereby (i) consents to
this Amendment and the transactions contemplated hereby, and agrees that,
notwithstanding the effectiveness of this Amendment, each Security Document that
it is a party to continues to be in full force and effect and (ii) affirms and
confirms its Guarantee of the applicable Obligations and, if applicable, the
pledge of and/or grant of a security interest in its assets as Collateral to
secure the applicable Obligations, all as provided in each applicable Loan
Document as originally executed, and acknowledges and agrees that such
Guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the applicable Obligations under the Credit Agreement and the
other Loan Documents.

SECTION 9. Expenses. The Borrowers agree, jointly and severally, to reimburse
the Administrative Agent for all reasonable and documented out-of-pocket
expenses incurred in connection with this Amendment in accordance with the
Credit Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent.

SECTION 10. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

SECTION 11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

SENSUS USA INC.,

 

By

 

 

 

Name:

   

Title:

   

SENSUS METERING SYSTEMS (LUXCO 2) S.ÀR.L.,

 

By

 

 

 

Name:

   

Title:

   

SENSUS (BERMUDA 2) LTD.,

 

By

 

 

 

Name:

   

Title:

   

SENSUS METERING SYSTEMS IP HOLDINGS, INC.,

 

By

 

 

 

Name:

   

Title:

   

M&FC HOLDING, LLC,

 

By

 

 

 

Name:

   

Title:

   

SMITH-BLAIR, INC.,

 

By

 

 

 

Name:

   

Title:

 

 



--------------------------------------------------------------------------------

SENSUS PRECISION DIE CASTING, INC.,

By

 

 

Name:

 

Title:

 

SENSUS (BERMUDA 3) LTD.,

By

 

 

Name:

 

Title:

 

SENSUS METERING SYSTEMS (LUXCO 1)

S.AR.L.,

By

 

 

Name:

 

Title:

 

SENSUS METERING SYSTEMS (LUXCO 3)

S.AR.L.,

By

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SENSUS METERING SYSTEMS (LUXCO 4)

S.AR.L.,

By

 

 

Name:

 

Title:

 

SENSUS METERING SYSTEMS (LUXCO 5)

S.AR.L.,

By

 

 

Name:

 

Title:

 

SENSUS METERING SYSTEMS (FRANCE

HOLDINGS) SAS,

By

 

 

Name:

 

Title:

 

SENSUS METERING SYSTEMS SAS,

By

 

 

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

SENSUS METERING SYSTEMS GMBH LUDWIGSHAFEN,

By

 

 

Name:

 

Title:

 

SENSUS METERING SERVICES GMBH,

By

 

 

Name:

 

Title:

 

SENSUS METERING SYSTEMS GMBH

HANNOVER,

By

 

 

Name:

 

Title:

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as General Administrative Agent, U.S. Collateral

Agent, Issuing Bank and Swingline Lender,

By

 

 

Name:

 

Title:

 

By

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

CREDIT SUISSE, LONDON BRANCH, as

European Administrative Agent and European

Collateral Agent,

By

 

 

Name:

 

Title:

 

By

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 AND AGREEMENT TO

THE SENSUS METERING SYSTEMS INC. CREDIT AGREEMENT

DATED AS OF DECEMBER 17, 2003, AS AMENDED,

FOR EXTENDING TERM LENDERS, EXTENDING U.S REVOLVING

LENDERS AND EXTENDING EUROPEAN REVOLVING LENDERS

To approve Amendment:

 

Name of Institution:

 

 

 

,

as Lender,

 

by

 

 

 

Name:

   

Title:

   

For any Institution requiring a second

signature line:

 

by

 

 

 

Name:

   

Title:

   



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 AND AGREEMENT TO

THE SENSUS METERING SYSTEMS INC. CREDIT AGREEMENT

DATED AS OF DECEMBER 17, 2003, AS AMENDED

FOR ADDITIONAL REVOLVING LENDERS

To approve Amendment and to become a party to the Credit Agreement as an
Additional Revolving Lender:

 

Name of Institution:

 

 

 

,

as Additional Revolving Lender,

 

by

 

 

 

Name:

   

Title:

   

For any Institution requiring a second signature line:

 

by

 

 

 

Name:

   

Title:

   

Amount of Additional Revolving Commitment: $        



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 AND AGREEMENT TO

THE SENSUS METERING SYSTEMS INC. CREDIT AGREEMENT

DATED AS OF DECEMBER 17, 2003, AS AMENDED

FOR ADDITIONAL TERM LENDERS

To approve Amendment and to become a party to the Credit Agreement as an
Additional Term Lender:

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Additional Term Lender,

By

 

 

Name:

 

Title:

 

By

 

 

Name:

 

Title:

 

Amount of Additional Term Loan: $        